Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143971                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JENNIFER LITZENBERG,                                                                                    Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 143971
                                                                   COA: 299217
  MATTHEW GUIFFRE, L’ANSE CREUSE                                   Macomb CC: 2010-000947-NO
  PUBLIC SCHOOL DISTRICT, DAVID
  SMITH and MIKE DYJEWSKI,
             Defendants,
  and
  DONALD RODA,
           Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2012                       _________________________________________
           h0328                                                              Clerk